           Case 1:21-cv-04818-VEC Document 45 Filed 06/09/21 Page 1 of 1


                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
 -------------------------------------------------------------- X           DATE FILED: 6/9/2021
  JOB CREATORS NETWORK,                                         :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :          21-CV-4818 (VEC)
                                                                :
 OFFICE OF THE COMMISSIONER OF                                  :                ORDER
 BASEBALL D/B/A MAJOR LEAGUE                                    :
 BASEBALL, ROBERT D. MANFRED JR.,                               :
 MAJOR LEAGUE BASEBALL PLAYERS                                  :
 ASSOCIATION, TONY CLARK,                                       :
 AND JOHN DOES 1-50,                                            :
                                                                :
                                              Defendants. X
 --------------------------------------------------------------
VALERIE CAPRONI, United States District Judge:

        WHEREAS an order to show cause hearing is scheduled for June 10, 2021 at 3:00 p.m.;

        IT IS HEREBY ORDERED THAT: Given limited seating in Courtroom 443, 40 Foley

Square, members of the press and public who wish to attend the hearing in person and be assured

a seat should proceed to the overflow courtroom at 500 Pearl Street, Courtroom 9C. Members

of the press and public may also attend the hearing by dialing (888) 363-4749, using the access

code 3121171 and the security code 4818.




SO ORDERED.
                                                                    ________________________
Date: June 9, 2021                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
